Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 27,1995, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the sufficiency of his plea allocution is not preserved for appellate review since he failed to move prior to the imposition of sentence to withdraw his plea based on this ground (see, People v Pellegrino, 60 NY2d 636; People v Young, 191 AD2d 605; People v McVay, 148 AD2d 474). Nor would reversal be warranted in the exercise of our interest of justice jurisdiction. A defendant who accepts a bargained-for plea to a lesser offense than that charged in the indictment may not challenge the factual basis for the plea (see, People v Clairborne, 29 NY2d 950; People v Young, supra; People v McVay, supra). In any event, the record amply demonstrates that the defendant knowingly and voluntarily entered his plea (see, People v Harris, 61 NY2d 9), and there is no suggestion that the allocution cast significant doubt on his guilt (see, People v Lopez, 71 NY2d 662).
The defendant’s sentence was not excessive (see, People v Suite, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.